Appeal unanimously dismissed without costs. Memorandum: Because the provisions of the order entered June 16, 2000 that are challenged by petitioner on appeal, “have been reaffirmed by the subsequent, unappealed, order [entered August 28, 2000], the rights of the parties will not be directly affected by any determination regarding that prior order. Accordingly, the instant appeal is academic” (Bragman v Bragman, 288 AD2d 172; see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714; Lee v Lee, 221 AD2d 1017). The matter does not otherwise warrant invoking an exception to the mootness doctrine (see, Matter of Hearst Corp. *1034v Clyne, supra, at 714-715). (Appeal from Order of Cattaraugus County Family Court, Nenno, J. — Contempt.) Present — Pine, J. P., Wisner, Kehoe, Gorski and Lawton, JJ.